Exhibit 10.1

 

INCREMENTAL TERM LOAN ACTIVATION NOTICE
TRANCHE B-2 TERM FACILITY

 

February 12, 2013

 

To:          JPMorgan Chase Bank, N.A.,

as Administrative Agent under the Credit Agreement referred to below

 

Reference is hereby made to the Credit Agreement, dated as of October 26, 2011
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among LIN Television Corporation, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”), issuing lender and
swingline lender and the other parties named therein. Unless otherwise defined
herein, capitalized terms used herein have the meanings ascribed to them in the
Credit Agreement.

 

This notice is the Incremental Term Loan Activation Notice referred to in the
Credit Agreement, and the Borrower and Deutsche Bank Trust Company Americas (the
“Incremental B-2 Term Lender”) hereby notify you that they intend to establish
an Incremental Term Loan Facility under the Credit Agreement (the “Tranche B-2
Term Facility” and the Loans thereunder, the “Tranche B-2 Term Loans”) and that:

 

1.             The Incremental Term Loan Amount of the Incremental B-2 Term
Lender under the Tranche B-2 Term Facility is $60,000,000.

 

2.             The Incremental Term Loan Closing Date for the Tranche B-2 Term
Facility is February 12, 2013 (the “Tranche B-2 Term Loan Closing Date”).

 

3.             The Incremental Term Loan Maturity Date of the Tranche B-2 Term
Loans (the “Tranche B-2 Maturity Date”) is the earliest of (a) December 21, 2018
or, if such date is not a Business Day, the Business Day next preceding such
date, (b) the date upon which the Tranche B-2 Term Loans shall become due and
payable pursuant to Section 8 of the Credit Agreement and (c) January 15, 2018
or, if such date is not a Business Day, the Business Day next preceding such
date, if the Borrower has not (i) refinanced (to a date beyond June 21, 2019),
repurchased, redeemed, discharged or defeased (in each case, in full) the 2018
Notes on or prior to January 15, 2018.

 

4.             In the event that, on or prior to the first anniversary of the
Second Amendment Effective Date, the Borrower (i) makes any repayment,
prepayment, purchase or buyback of Tranche B-2 Term Loans in connection with any
Repricing Event (as defined below) or (ii) effects any amendment of the Credit
Agreement resulting in a Repricing Event, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders
holding Tranche B-2 Term Loans (the “Tranche B-2 Term Lenders”) (x) in the case
of clause (i), a prepayment premium of 1.00% of the aggregate principal amount
of the Tranche B-2 Term Loans so being prepaid, repaid or purchased and (y) in
the case of clause (ii), an amount equal to 1.00%

 

--------------------------------------------------------------------------------


 

of the aggregate principal amount of the applicable Tranche B-2 Term Loans
outstanding immediately prior to such amendment.

 

As used herein, “Repricing Event” means (a) any prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the Tranche B-2
Term Loans with the proceeds of, or any conversion of Tranche B-2 Term Loans
into, any new or replacement tranche of syndicated term loans (including new
Term Loans under the Credit Agreement) bearing interest with an “effective
yield” (taking into account interest rate margin and benchmark floors, recurring
fees and all upfront or similar fees or original issue discount (amortized over
the shorter of (A) the weighted average life to maturity of such term loans and
(B) four years), but excluding any arrangement, structuring, syndication or
other fees payable in connection therewith that are not shared ratably with all
lenders or holders of such term loans in their capacities as lenders or holders
of such term loans) less than the “effective yield” applicable to the Tranche
B-2 Term Loans (determined on the same basis as provided in the preceding
parenthetical) but excluding any such term loans incurred in connection with a
Change of Control and (b) any amendment (including a Replacement Term Loan
pursuant to subsection 10.1 of the Credit Agreement) to the Tranche B-2 Term
Loans or any tranche thereof which reduces the “effective yield” applicable to
such Tranche B-2 Term Loans (as determined on the same basis as provided in the
preceding clause (a)).

 

5.             Annex A sets forth (a) the amortization schedule relating to the
Tranche B-2 Term Facility and (b) the Applicable Margin for the Tranche B-2 Term
Facility.

 

6.             The Tranche B-2 Term Facility, and the making of Tranche B-2 Term
Loans thereunder on the Tranche B-2 Term Loan Closing Date, shall be subject to
the terms and conditions of subsections 2.1(b), (c) and (d) of the Credit
Agreement, including, in the case of subsection 2.1(d) of the Credit Agreement,
receipt by the Incremental B-2 Term Lender of all documentation that may be
requested or required by the Administrative Agent thereunder (for the purpose of
this Section 6, as if the Incremental B-2 Term Lender were the Administrative
Agent) (it being understood and agreed that this Section 6 shall in no way limit
the requirements under subsection 2.1(d) of the Credit Agreement, including
receipt by the Administrative Agent of the documentation required thereunder).

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

 

LIN TELEVISION CORPORATION

 

 

 

 

 

 

By:

/s/ Richard Schmaeling

 

Name:

Richard Schmaeling

 

Title:

Senior Vice President and Chief Financial Officer

 

[Signature Page to Incremental Term Loan Activation Notice — Tranche B-2 Term
Facility]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Incremental B-2 Term Lender

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

 

Name:

Anca Trifan

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Eric Pratt

 

 

Name:

Eric Pratt

 

 

Title:

Director

 

[Signature Page to Incremental Term Loan Activation Notice — Tranche B-2 Term
Facility]

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

J.P. MORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Robert D. Bryant

 

 

Name:

Robert D. Bryant

 

 

Title:

Vice President

 

 

[Signature Page to Incremental Term Loan Activation Notice — Tranche B-2 Term
Facility]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

(A)          Amortization Schedule:  The Tranche B-2 Term Loans of each Tranche
B-2 Lender shall mature in consecutive quarterly installments payable by the
Borrower on the last day of March, June, September and December of each year,
commencing on March 31, 2013, in the Tranche B-2 Term Percentage (as defined
below) of such Tranche B-2 Term Lender of the aggregate principal amount set
forth opposite each of such installments specified below:

 

Installment

 

Amount

 

March 31, 2013

 

$

150,000.00

 

June 30, 2013

 

$

150,000.00

 

September 30, 2013

 

$

150,000.00

 

December 31, 2013

 

$

150,000.00

 

March 31, 2014

 

$

150,000.00

 

June 30, 2014

 

$

150,000.00

 

September 30, 2014

 

$

150,000.00

 

December 31, 2014

 

$

150,000.00

 

March 31, 2015

 

$

150,000.00

 

June 30, 2015

 

$

150,000.00

 

September 30, 2015

 

$

150,000.00

 

December 31, 2015

 

$

150,000.00

 

March 31, 2016

 

$

150,000.00

 

June 30, 2016

 

$

150,000.00

 

September 30, 2016

 

$

150,000.00

 

December 31, 2016

 

$

150,000.00

 

March 31, 2017

 

$

150,000.00

 

June 30, 2017

 

$

150,000.00

 

September 30, 2017

 

$

150,000.00

 

December 31, 2017

 

$

150,000.00

 

March 31, 2018

 

$

150,000.00

 

June 30, 2018

 

$

150,000.00

 

September 30, 2018

 

$

150,000.00

 

Tranche B-2
Maturity Date

 

Aggregate principal amount of Tranche B-2 Term Loans outstanding

 

 

For purposes of this amortization schedule, “Tranche B-2 Term Percentage” means,
as to any Tranche B-2 Term Lender at any time, the percentage which the
aggregate principal amount of such Lender’s Tranche B-2 Term Loans then
outstanding constitutes of the aggregate principal amount of the Tranche B-2
Term Loans then outstanding.

 

--------------------------------------------------------------------------------


 

(B)                               Applicable Margin:

 

 

 

ABR Loans

 

Eurodollar Loans

 

Tranche B-2 Term Loans

 

2.00

%

3.00

%

 

provided, however, that notwithstanding the rate calculated in accordance with
the foregoing or the definitions of “ABR” and “Eurodollar Rate” in the Credit
Agreement, at no time shall (a) the ABR for the Tranche B-2 Term Facility be
less than 2.00% per annum and (b) the Eurodollar Rate for the Tranche B-2 Term
Facility (before giving effect to any adjustment for reserve requirements) be
less than 1.00% per annum; provided further, that the all-in yield (whether in
the form of interest rate margins, original issue discount, upfront fees or
LIBOR/ABR floors) applicable to any subsequent Incremental Term Facility will
not be more than 0.50% higher than the corresponding all-in yield (giving effect
to interest rate margins, original issue discount, upfront fees and LIBOR/ABR
floors) for the Tranche B-2 Term Facility, unless the interest rate margins with
respect to the Tranche B-2 Term Facility is increased by an amount equal to
(A) the difference between the all-in yield with respect to such Incremental
Term Facility and the corresponding all-in yield on the Tranche B-2 Term
Facility minus (B) 0.50%.

 

--------------------------------------------------------------------------------